UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CHRISTINA CONYERS WILLIAMS,
Plaintz'ff,

v. Civil Action No. 06-02076 (CKK)

DISTRICT 0F COLUMBIA,

Defendant.

MEMORANDUM OPINION
(August 17, 201 1)

In this action, Plaintiff Christina Conyers Williams ("Williams") claims that Defendant
the District of Columbia (the "District") retaliated against her in violation of the District of
Columbia Whistleblower Protection Act, D.C. CODE § l-6l5.0l el seq., for testimony that she
provided before the District of Columbia Council. The action is currently in the pretrial stage of
litigation and there is now a single motion before the Court: the District’s [135] Renewed Motion
to Exclude Plaintiff` s Exhibit 9A ("Motion to Exclude"), through which the District seeks to
preclude Williams from using a purportedly privileged communication at trial on the basis that it
was inadvertently produced in discovery. For the reasons set forth below, upon consideration of
the parties’ submissions, the relevant authorities, and the record as a whole, the Court will deny
the District’s Motion to Exclude.

I. BACKGROUND

On or about June 27, 2008, the District responded to Williams’s first set of document

requests. See Def.’s Resps. to Pl.’s First Set of Req. for Produc. of Docs. ("Def.’s Resps."), ECF

No. [136-1]. Included with the District’s response was what it described as a "recommendation

to terminate packet," id. at 3, which consisted of approximately 104 pages of documents
pertaining to the termination of Williams’s employment with the District, see Mem. of. P. & A.
in Supp. of the District’s Renewed Mot. to Exclude Pl.’s Exhibit 9A ("Def.’s Mem."), ECF No.
[135], at 4; Pl.’s Opp’n to Def.’s Mot. to Exclude Pl.’s Trial Exhibit 9A ("Pl.’s Opp’n"), ECF
No. [136], at 3. Within the first ten pagesl of the packet was a two-page e-mail communication
involving the then-Deputy General Counsel for the District’s Department of Health, discussing
certain matters relating to Williams’s proposed termination.z
Subsequently, the District realized that it had produced the communication and sought its

return.z On November 22, 2008, the District wrote Williams as follows:

As we briefly discussed over the telephone, I write pursuant to

Fed. R. Civ. P. 26(b)(5)(B) to request that you retum a document

that was inadvertently produced as part of the District of

Columbia’s responses to Plaintiff’ s Request for Production of
Documents.

1 Williams asserts that the communication appeared in the first ten pages of the packet, see Pl.’s
Opp’n at 3, and this assertion is lef`t uncontested by the District.

2 In its written responses, the District included boilerplate assertions of privilege. See Def.’s

Resps. at 3. However, Williams asserts that the District failed to produce a privilege log as
required by Rule 26(b)(5)(A) of the F ederal of Rules of Civil Procedure, see Pl.’s Opp’n at l,
and that assertion is left uncontested by the District. Regardless, it is undisputed that the District
did not assert a claim of privilege specifically with respect to the communication at issue until
long after the document had been produced.

3 The District speculates that the error was discovered close in time to November 22, 2008-the
date that it notified Williams of the alleged error. See Def`.’s Mem. at 5 ("The timing of the
District’s letter seems to indicate that counsel discovered the error when preparing to transfer the
file [to new counsel]."). However, even though it is presumably the only party that could have
firsthand knowledge of the matter, the District is unable to say with certainty when the error was
actually discovered.

As provided by Rule 26®)(5)(B), we ask that you retum this
document to counsel for the District of Columbia at once. You
must not use or disclose this information until, if necessary, this
issue is resolved by the Court.

Ltr. From L. Valdes, Esq. to J. Karl, Esq. dated Nov. 22, 2008, ECF No. [135-1], at l. It is
undisputed that Williams never responded to the notice, favorably or unfavorably. lt is similarly
undisputed that the District never followed up on its letter_for example, it never asked whether
Williams had destroyed or sequestered the communication when it was not "return[ed] . . . at
once" as the District had requested. Id. Neither party promptly brought the matter to the Court’s
attention; in fact, in the succeeding two years and eight months, the parties proceeded as if
nothing had happened at all. Nor was it for a lack of opportunity: discovery did not close until
January 3 l , 2009; in January and February 2009, the parties filed a series of discovery-related
motions, see, e.g., Def.’s Mot. to Quash 30(b)(6) Dep., ECF No. [48]; Def.’s Mot. to Quash on
Behalf of Tori Whitney, ECF No. [49]; in July 2009, the parties cross-moved for summary
judgment, see Def.’s Mot. for Summ. J., ECF No. [68]; Pl.’s Mot. for Partial Summ. J., ECF No.
[72]; and, in July 2010, the parties filed a round of motions in lz`mine, see, e.g., Def`.’s Mots. in
Limine, ECF No. [92]. At no point during these extensive proceedings did the parties bring the
matter to the Court’s attention.

The matter was revived when the parties began preparing in eamest for the trial in this
action. In or about July 201 l, the parties exchanged revised proposed exhibit lists. Williams’s
exhibit list identified her "Exhibit 9A" as "Johnson email re Williams," which the parties agree is

a reference to the purportedly privileged communication at issue.‘l See Pl.’s Revised Exhibit

4 Although the parties had exchanged proposed exhibit lists on a prior occasion, the first
iteration of Williams’s exhibit list did not identify the communication as a potential exhibit See
Pl.’s Exhibits, ECF No. [lOl-Z].

List, ECF No. [130-1], at 2. On July 20, 2011, the District filed a [133] Motion to Exclude
Plaintiff’ s Exhibit 9A.

During a Status Hearing on July 22, 201 l, the Court expressed a number of concerns with
the District’s motion as it was then framed, indicated that the motion would be denied without
prejudice, and granted the District leave to file a renewed motion addressing the Court’s
concems. See Order (July 25, 2011), ECF No. [134], at 10, 13. The Court set an appropriate
briefing schedule and the parties were directed to address, inter alia:

(a) [W]hether [the District] took reasonable steps to protect the
information from inadvertent disclosure, and (b) whether [the
District] took reasonable steps to rectify the inadvertent disclosure
once discovered.

Ia'. at l0. In accordance with the briefing schedule set by the Court, the District filed the pending
Motion to Exclude on J u1y 27, 201 1. See Def.’s Mem. After reviewing the District’s papers, the
Court further instructed the parties as follows:

The Court observes that [the District] has taken the position that
providing an opposing party with notice of an inadvertent
disclosure under Rule 26(b)(5)(B) is sufficient to constitute
"reasonable steps to rectify the error." FED. R. EVID. 502(b)(3).
Under Rule 502(b)(3) of the Federal Rules of Evidence, to avoid a
waiver of its privilege, "the holder [must] promptly t[ake]
reasonable steps to rectify the error, including (if applicable)
following Federal Rule of Civil Procedure 26(b)(5)(B) . . . . In her
opposition, [Williams] shall address whether compliance with Rule
26(b)(5)(B) is necessary or sufficient (or neither) for a party to
discharge its obligations under Rule 502(b)(3). The Court expects
[the District] to do the same in its reply. The parties shall support
their arguments with citation to case law from this Circuit; the
parties may cite to case law from other Circuits only to supplement
authority that would be binding on this Court or if there is no on-
point authority from this Circuit.

Min. Order (July 28, 2011) (emphasis altered). Williams filed her opposition on August 3, 201 1.
See Pl.’s Opp’n. The District filed its reply on August 8, 2011. See Reply to Pl.’s Opp’n to the
District’s Renewed Mot. to Exclude Pl.’s Exhibit 9A ("Def.’s Reply"), ECF No. [138].

4

II. LEGAL STANDARD
In this Circuit, it used to be the case that virtually any disclosure of a communication

protected by the attomey-client privilege, even if inadvertent, worked a waiver of the privilege.
See In re Sealed Case, 877 F.2d 976, 980 (D.C. Cir. 1989); Elliott v. Fed. Bureau of Prisons, 521
F. Supp. 2d 41, 58 (D.D.C. 2007). However, Congress partially abrogated this relatively strict
approach to waiver by enacting Rule 502(b) of the Federal Rules of Evidence,5 which addresses
the extent to which a waiver may be found based upon an inadvertent disclosure in a federal
proceeding. Specifically, Rule 502(b) provides:

When made in a Federal proceeding . . . , the disclosure [of a

communication or infonnation covered by the attomey-client

privilege or work-product protection] does not operate as a waiver

in a Federal or State proceeding if:

(l) the disclosure is inadvertent;

(2) the holder of the privilege or protection took
reasonable steps to prevent disclosure; and

(3) the holder promptly took reasonable steps to rectify
the error, including (if applicable) following Federal
Rule of Civil Procedure 26(b)(5)(B)
FED. R. EVID. 502(b). The party claiming that its disclosure was inadvertent bears the burden of
proving that each of the three elements of Rule 502(b) has been met. Amobi v. D. C. Dep ’t of

Correciions, 262 F.R.D. 45, 53 (D.D.C. 2009); Peterson v. Bernardi, 262 F.R.D. 424, 427

5 Congress enacted Rule 502 on September 19, 2008, and in so doing expressly directed courts
to apply the Rule in all proceedings pending on that date "insofar as is just and practicable."

Pub. L. No. 110-322, § l(c), 122 Stat. 3537, 3538 (2008). Offering no meaningful analysis,
Williams contends that the District cannot lay claim to the protections of Rule 502 in this case
because the production at issue occurred prior to Rule’s effective date, even though the discovery
of the error and the efforts that the District undertook to rectify the error post-dated enactment.
See Pl.’s Opp’n at 5-6. In reply, the District offers no rejoinder to this argument. Nonetheless,
for purposes of resolving the pending motion, the Court will assume, without deciding, that Rule
502 applies in this case. Even assuming the Rule’s applicability, the Court concludes that the
District has failed to establish that it is entitled to invoke the Rule’s protections.

(D.N.J. 2009). Even if the document at issue is privileged and inadvertently disclosed, if the
"disclosure is not excused by the application of Rule 502, then the privilege protecting it from
production is gone." Amobi, 262 F.R.D. at 51.
III. DISCUSSION
The Court’s discussion here proceeds in two parts. First, the Court will explain why the

District has failed to show that it "took reasonable steps to prevent disclosure." FED. R. EVID.
502@))(2). Thereafter, the Court will explain why the District has failed to show that it
"promptly took reasonable steps to rectify the error." FED. R. EVID. 502(b)(3). Whether
considered together or independently, these twin failures preclude the District from invoking the
protections of Rule 502(b) to avoid a finding that it has waived any privilege that might have
attached to the communication at issue based upon its disclosure to Williams in discovery.é

A. T he District Has Failed to Sh0w T hat It Took Reasonable Steps T 0 Prevent
Inadvertent Disclosure

Notwithstanding the easing of the waiver doctrine brought about by the enactment of
Rule 502(b), the Rule "does not remove the parties’ responsibility to take reasonable precautions

against [the] disclosure of privileged documents." Amobi, 262 F.R.D. at 51. In order to invoke

6 The Court will assume, without deciding, that the communication at issue would be protected
by the attomey-client privilege were it not for the disclosure to Williams, a matter which the
parties dispute. See Def.’s Mem. at 3; Pl.’s Opp’n at l-3. A copy of the communication has
been reviewed in camera, and while it is certainly arguable that at least some aspects of the
communication reflect non-legal advice, the Court agrees that other aspects may fall within the
ambit of the privilege. The Court notes that the District’s letter to Williams seeking the retum of
the communication also cited work product protection as an additional basis for non-disclosure.
While the District briefly notes this fact in its moving papers, its substantive argument is
confined to the attomey-client privilege and nowhere in the District’s motion does it attempt to
establish a basis for invoking work product protection in this case. See Def.’s Mem. at 3-4. The
Court will also assume that the District’s disclosure of the communication to Williams was
inadvertent, in the sense that it was an "unintended." Amobi, 262 F.R.D. at 53. Given the nature
of the communication and the nature of the District’s response, the Court finds it difficult to
imagine that the disclosure was anything but unintended, notwithstanding Williams’s speculation
to the contrary.

the protections of Rule 502(b), the holder of the privilege bears the burden of establishing that it
"took reasonable steps to prevent disclosure" in the first place. FED. R. EVID. 502(b)(2). In this
regard, the District’s showing is woefully deficient.

As a threshold matter, the District relies exclusively on the unsworn averments of its
counsel, who is almost certain to lack personal knowledge of the circumstances that surrounded
the District’s review and production of the communication at issue because she was yet to be
assigned to this matter, See Def.’s Mem. at 2; Def.’s Reply at 3. The District has failed to
support its arguments with an affidavit or declaration from its prior counsel or the paralegal who
is claimed to have reviewed the documents. This failure is both inexplicable and unacceptable
and constitutes sufficient grounds to deny the District’s motion outright. Nonetheless, even
crediting the unsupported statements by the District’s counsel, those statements fall far short of
establishing that the District took reasonable steps to prevent the disclosure in the first place.

First, and most importantly, the District has utterly failed to explain its "methodology"
for review and production. Amobi, 262 F.R.D. at 54. The District explains only that "[p]rior to
production, this material was reviewed by an experienced litigation paralegal under the
supervision of an attomey." Def.’s Mem. at 4. lt should go without saying that this sort of
conclusory statement is patently insufficient to establish that a party has discharged its duty of
taking "reasonable steps" to guard against the disclosure of privileged documents. See Peterson,

262 F.R.D. at 429 (refusing to "accept plaintiff’ s bare allegation that he conducted a ‘privilege

review’ as conclusive proof that he took reasonable steps to prevent an inadvertent production.").

Indeed, were courts to accept conclusory statements of this kind, it is difficult to imagine
circumstances when Rule 502(b) would not apply so long as the disclosing party conducted any

privilege review, no matter how cursory or unreasonable In this case, the District does not

indicate when its review occurred, how much time it allocated to the review of documents, the
nature of the reviewer’s experience, the extent of the alleged supervision of an attomey, whether
it conducted multiple rounds of review, how it segregated privileged documents from non-
privileged documents, and other basic details of the review process. The general statement that a
privilege review was performed, without any supporting details, is completely uninformative.7
Second, the District has failed to provide a concrete sense of the total number of

documents that it reviewed and produced. The parties agree that the "recommendation to
tenninate" packet that was produced to Williams consisted of slightly over a hundred pages-a
relatively de minimis production_and the District does not contest Williams’s assertion that the
two-page e-mail communication at issue here appeared within the first ten pages of the packet.
Beyond this, the District claims that "[s]ix other sets of document [sic] were also produced to
[Williams] that day," Def.’s Mem. at 4, but the District fails to provide any further details of the
scope of the overall production. So far as the Court is concemed, these additional documents
could have consisted of eight pages, eighty pages, eight-hundred pages, or eight-thousand pages.
The District’s assertions are hopelessly generic, reducing to the unilluminating contention that
the communication at issue was part of "a larger production" that ranged somewhere between
one-hundred pages and infinity. Def.’s Mem. at 4. The District has provided no factual basis for

the Court to conclude, as the District suggests, that the error was "reasonable given the size of

7 Indeed, the District appears to recognize that there are issues with its factual showing, claiming
that the passage of time and changes in counsel "make[] it infinitely harder to supply the type of
detail plaintiff argues should be required." Def.’s Reply at 3. The rejoinder to this argument is
two-fold. First, regardless of these circumstances, it is the District’s burden to establish the
applicability of Rule 502(b) and demonstrating that it took reasonable steps to guard against
inadvertent disclosure is an essential element of that burden. Second, the District cannot absolve
itself of its burden by citing the passage of time; nothing prevented the District f`rom petitioning
this Court for relief years ago, and indeed it should have.

the production." Id. Indeed, based on the record created by the District, the Court can only
conclude that the overall size of the production was de minimis.

Third, the District offers no clear picture of the demands placed upon it by virtue of
Williams’s document requests and the timetable of production. Altogether absent from the
District’s moving papers is any sense of how many documents it reviewed relative to its overall
production, the complexity of the review required, and the time it had to gather, review, and
produce responsive documents. This leaves important questions unanswered. Since the total
size of the District’s production appears to have been small, the Court cannot assume that
Williams’s demands were particularly onerous or burdensome. Since it appears that the records
were all produced in hard copy forrnat, the Court cannot assume that the District was required to
sort through a significant amount of electronically stored inforination. Since Williams’s
assertion that the District failed to produce any privilege log is left uncontested by the District,
see Pl.’s Opp’n at l, the Court cannot assume that the District was required to expend significant
time and resources on an exhaustive privilege review, At bottom, the only thing that the Court
can assume is that Williarns served document requests on the District and that the District had at
least thirty days to respond to those requests. See FED. R. CIV. P. 34(b)(2)(A).

The Court does not intend to suggest a party seeking to invoke the protections of Rule
502(b) must always address all, or even necessarily most, of the considerations described above
in order to secure relief. However, these are the sort of considerations that one would expect to
be relevant, and not one is addressed with any meaningful measure of detail in the District’s
moving papers. The District bears the burden of establishing a factual basis for this Court to
conclude that it "took reasonable steps to prevent disclosure." FED. R. EVID. 502(b)(2). ln the

final analysis, the District’s showing is so cursory and incomplete that there simply is no

foundation for this Court to evaluate the reasonableness of the precautions taken to guard against
inadvertent disclosure. Because the holder of the privilege bears the burden of establishing that
it "took reasonable steps to prevent disclosure," FED. R. EVID. 502(b)(2), and because the District
has failed to discharge that burden, the Court will deny the District’s Motion to Exclude on this
basis.

B. T he District Has Failed T 0 Establish T hat It Took Reasonable Steps T 0 Rectij_"y
the Error Once Discovered

Even where the holder of the privilege can show that it took reasonable precautions to
guard against disclosure, the holder bears the further burden of showing that it "promptly took
reasonable steps to rectify the error" once discovered. FED. R. EVID. 502(b)(3). In this case, the
District has taken the position that all it was required to do was to notify Williams of the
inadvertent disclosure and to request the retum of the communication in accordance with Rule
26(b)(5)(B) of the Federal Rules of Civil Procedure. See Def.’s Mem. at 5 ; Def.’s Reply at l-2.
That Rule provides, in relevant part:

lf information produced in discovery is subject to a claim of
privilege or of protection as trial-preparation material, the party
making the claim may notify any party that received the
information of the claim and the basis for it. After being notified,
a party must promptly retum, sequester, or destroy the specified
information and any copies it has; must not use or disclose the
infonnation until the claim is resolved; must take reasonable steps
to retrieve the information if the party disclosed it before being
notified; and may promptly present the information to the court
under seal for a determination of the claim.

FED. R. CIV. P. 26(b)(5)(B).8 Notably, even though the Court expressly instructed the District to

support its argument that compliance with Rule 26(b)(5)(B) is sufficient to discharge its

8 Williams claims, in passing, that Rule 26(b)(5)(B) did not enter into effect "until may months
after the production" at issue. Pl.’s Opp’n at 6 n.2. She is mistaken. The relevant amendment to
the Rule entered into effect on December l, 2006, long before the production at issue here.

10

obligation under Rule 502(b) to "promptly take reasonable steps to rectify the error," the District
cites to no authority in support of its position. The Court can only assume that there is none.
The Court does not doubt that there will be circumstances where a party’s compliance

with Rule 26(b)(5)(B) will constitute "reasonable steps to rectify the error," FED. R. EVID.
502(b), but this is not such a case. Here, the District notified Williams of its error in a letter
dated November 22, 2008, requesting that the communication be "retum[ed] . . . at once." Ltr.
From L. Valdes, Esq. to J. Karl, Esq. dated Nov. 22, 2008 at l. When Williams did not promptly
retum the communication or otherwise respond to the District’s letter, the District was on notice
that further action was required. Nonetheless, the District waited approximately two years and
eight months before it filed a motion seeking the Court’s intervention. Cf Amobi, 262 F.R.D. at
54 (noting that characterizing attempts to rectify the error 55 days after discovery as a "prompt
effort" was a "debatable proposition"). Which is not to say that the District was required to seek
the Court’s intervention immediately on the heels of its letter to Williams. In appropriate
circumstances, a producing party may be justified in waiting a reasonable period of time to see if
the receiving party will "sequester" the document and "present the information to the court under
seal for a detennination of the claim." FED. R. CIV. P. 26(b)(5)(B). Altematively, a producing
party may, and in fact should, attempt to meet-and-confer with the receiving party in a good faith
attempt to resolve the dispute and obviate the need for the district court’s intervention. Here, the
District took no further action, electing instead to wait years while a privileged communication
remained in the hands of a third-party to the communication. This sort of indifference is
fundamentally at odds with the principle that the attomey-client privilege "must be jealously

guarded by the holder of the privilege lest it be waived." In re Sealed Case, 877 F.2d at 980.9

9 Parenthetically, the Court rejects the District’s efforts to detract from its failure to demonstrate
its compliance with Rule 502(b) by alleging that Williams failed to comply with Rule

ll

Under these unique circumstances, the District’s mere compliance with Rule 26(b)(5)(B),
without more, did not constitute "reasonable steps to rectify the error." FED. R. EVID. 502(b); see
also Luna Gaming-San Diego, LLC v. Dorsey & Whitney, LLP, 2010 WL 275083, at *6 (S.D.
Cal. Jan. l3, 2010) (concluding that the producing party could not invoke Rule 502(b) where it
failed to follow up with opposing counsel to obtain the retum of the documents at issue and
failed to petition the court for relief). Accordingly, the Court will deny the District’s Motion to
Exclude on this separate, independent basis.

IV. CONCLUSION

For the reasons set forth above, the Court will deny the District’s Motion to Exclude.

The Court finds that there is no injustice to denying the District the protections of Rule 502(b).

Here, "the only ‘injustice’ in this matter is that done by defendant[t] to [itself]." Amobi, 262

26G))(5)(B). See Def.’s Mem. at 2. "Rule 26(b)(5)(B) does not address whether the privilege . . .
that is asserted after production was waived by the production," but instead merely "provides a
procedure for presenting and addressing those issues." FED. R. CIV. P. 26 advisory committee’s
note to the 2006 amend.; see also 8 CHARLES ALAN WRiGHT & ARTHUR R. MILLER, FEDERAL
PRAcricE AND PRocEDuRi-; § 201 6.3 (3d ed. 2004) ("Rule 26(b)(5)(B) permits a privilege holder
to . . . prevent further use of the material in the litigation until there is a ruling on whether the
privilege applies, but it does not alter the standards for determining whether there has been a
waiver."); Carlock ex rel. Andreatta-Carlock v. Williamson, 2011 WL 308608, at *7 (C.D. Ill.
Jan. 27, 201 l) (describing non-compliance with Rule 26(b)(5)(B) as a "procedural violation[] . . .
unrelated to the substantive issues affecting determination of whether documents produced in
discovery are privileged."). In any event, there is no clear indication that Williams contravened
the letter or the spirit of Rule 26&)(5)(B). During a July 22, 2011 Status Hearing, Williams’s
counsel represented to the Court that he retained the communication at issue in the files at his
office and the District points to no instance when Williams disseminated or used the
communication since being notified of the District’s error. The District complains that Williams
"sought to use" the communication by identifying it as a potential exhibit at trial, Def.’s Reply at
2 (emphasis added), but the Rule only precludes a party from "us[ing] or disclos[ing] the
information until the claim is resolved," FED. R. CIV. P. 26(b)(5)(B)-expressing an intention to
use a document is not the same as actually using the document. Nor is there any merit to the
District’s separate contention that Williams "was obligated to contest the District’s [privilege]
claim." Def. ’s Mem. at 2. The Rule provides that the receiving party "may promptly present the
information to the court under seal for a determination of the claim," FED. R. CIV. P. 26(b)(5)(B)
(emphasis added), but does not require it to do so.

12

F.R.D. at 55 (some intemal quotation marks and notations omitted). The District’s failure to
make reasonable efforts to guard against the disclosure in the first place and to rectify its error
once discovered is fatal to its reliance on Rule 502(b). However, because it is not clear from the
present record, the Court will require Williams to file a Notice with the Court explaining in detail
(a) how the communication is admissible and (b) how she actually intends to use it at trial. An

appropriate Order accompanies this Memorandum Opinion.

Dated: August 17, 2011

ear renew

coLLEEN KoLL.&R-KoTELLY
United States District Judge

13